TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 11, 2020



                                      NO. 03-18-00519-CV


                             Juan A. Martin-de-Nicolas, Appellant

                                                 v.

                  Auto Club County Mutual Insurance Company, Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 14, 2018. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want

of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.